DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 1/24/22. Claims 19 and 22 are pending.
Rejections/Objection Withdrawn
	3. Applicants’ cancelling of claim 28 has necessitated the withdrawal of claim objection over claim 28.  
4. Rejection of claim 19 and 22-29 under 35 USC 112(a), as failing to comply with the enablement requirement is withdrawn because Applicants have provided statement regarding the availability of the biological material.
5. Rejection of claim 19 and 22-29 under 35 USC 112(a), as failing to comply with the written description requirement is withdrawn because Applicants have amended the claims to remove “functional homologue” language from the claims.
Reasons for Allowance
6. The following is an examiner’s statement of reasons for allowance: Claim amendments and remarks have necessitated the 112(a) rejections of record. In addition, prior art of record does not fairly suggest isolated Bacillus amyloliquefaciens 298 deposited as KCTC 13469BP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	7. Claims are 19 and 22 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/           Examiner, Art Unit 1645      

/GARY B NICKOL/           Supervisory Patent Examiner, Art Unit 1645